Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Remarks / Arguments file on 09/05/2022. The claim 14 has been amended. The amendment of claim 14 has overcome 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/09/2022. New Claims 16-19 are added. The amendment has been entered. Claims 1-19 are pending in the application. 

Response to Arguments
	Applicant argues on page 7-8 Remarks filed on 09/05/2022 that the Office has not met its burden of establishing that the claims are directed to an abstract idea or that the claims do not recite significantly more. … claims 1-15 are not directed to a mathematical concept, as alleged by the Office. Detailed Action, pg. 4. Rather, claims 1-15 are directed to improvements in learning missing numerical attributes in a knowledge graph. … The Office concludes that claims 1-15 recite mathematical concepts without providing an explanation as to why. …
	Examiner respectfully disagree with applicant’s arguments with the following reasons. First of all, examiner provided explanation for 101 rejection on page 4-8 Non-Final mailed 06/09/2022.  In particular, examiner indicated the claimed concept of claim 1 is a method of learning numerical attributes in a knowledge graph based on mathematic relationship directed to “Mathematical Concepts” grouping. Therefore, claim 1 is an abstract idea. 
Furthermore, applicant did not provide evident to show that these limitations “learning knowledge graph embeddings based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses; and executing a numerical attribute propagation algorithm using an adjacency matrix of the knowledge graph and numerical values of labeled nodes of the knowledge graph to predict missing ones of the numerical attributes” are not “mathematic concept”. In particular, in light of applicant’s specification [0018] [0022] [0033] [45-51], it is proper for examiner to interpret claim 1 as mathematic concept. Moreover, an ordinary person in the art would recognize these limitations are directed to a method of learning numerical attributes in a knowledge graph based on mathematic relationship. See MPEP 2106.04(a)(2) 
A.    Mathematical Relationships 
A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. …
C.   Mathematical calculations
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. …

Applicant further argues on page 8 Remarks filed on 09/05/2022 that claims 1-15 are not directed to an abstract idea inasmuch as the recited features bear similarities to features considered patent eligible in Example 39 of the Office's 2019 Guidance. … the foregoing features of claims 1-15 are unconventional features because conventional knowledge graphs resolve incompleteness and missing numerical attributes through relationship extraction and link predictions, but do not fill missing numerical attributes using predicted numerical attributes. See, e.g., present published specification, paras. [0006]-[0008].
Examiner respectfully disagree with applicant’s arguments because of the following reasons. Firstly, the Subject Matter Eligibility Test for 101 rejection was made based on MPEP § 2106 instead of the Example 39 of the Office's 2019 Guidance. Moreover, the instant claim 1 are not similar to the Example 39 of the Office's 2019 Guidance. Furthermore, the instant claim 1 did not recite limitation that is directed to feature of “fill missing numerical attributes using predicted numerical attributes”. Note that “predict missing ones of the numerical attributes” is not the same as “fill missing numerical attributes using predicted numerical attributes”.
Applicant further argues on page 8-9 Remarks filed on 09/05/2022 that clams 1-15 provide a practical application under Prong Two of Step 2A of the Subject Matter Eligibility Test. … In this regard, claims 1-15 recite "learning knowledge graph embeddings based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses," and "executing a numerical attribute propagation algorithm.. .to predict missing ones of the numerical attributes." As discussed in the present application, these features provide a method for overcoming the deficiencies of conventional knowledge graphs, which are commonly incomplete due to missing facts and/or data. See present published specification, paras. [0006] and [0083]. In fact, the present specification empirically demonstrates the improvements to the computers in Tables 1-7 and paragraphs [0071]-[0086] of the present published specification. For example, these show how the present invention, through the foregoing features, outperform conventional and baseline methods in terms of completeness and prediction accuracy, as well as robustness to data sparsity. See, e.g., paragraph [0071] of the present published specification. These are also improvements to the technological field of machine learning, and any technological field to which the machine learning is applied to make a more accurate and robust prediction/action. …
Examiner respectfully disagree with applicant’s arguments because the instant claim 1 did not recites any limitation that is directed to any of these features (e.g. fill missing numerical attributes using predicted numerical attributes, improvements to the computers, improvements to the technological field of machine learning or outperform conventional and baseline methods in terms of completeness and prediction accuracy, as well as robustness to data sparsity”. Note that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In summary, applicant’s arguments are not persuasive and 101 rejection is maintained. 
Applicant argues on page 10-11 Remarks filed on 09/05/2022 that FIG. 1 of the present application (shown below) illustrates a knowledge graph 100. An embodiment of the present invention includes a method 200 for learning numerical attributes in the knowledge graph. The method 200 comprises learning knowledge graph embeddings S202 based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses. See, e.g., present published specification, para. [0057]. The method 200 also comprises executing a numerical attribute propagation algorithm S207 using an adjacency matrix of the knowledge graph 100 and numerical values of labeled nodes 101 of the knowledge graph 100 to predict missing ones of the numerical attributes. See, e.g., present published specification, paras. [0056] and [0062]. The method 200 therefore addresses a deficiency in conventional knowledge graph analysis, which either does not consider numerical values of nodes 101 at all or does not otherwise provide for learning numerical values when they are missing in one or more nodes 101. See, e.g., present published specification, paras. [0008] and [0016].
Examiner respectfully disagree with applicant’s arguments because the instant claim 1 did not recites any limitation that is directed to the feature of addressing a deficiency in conventional knowledge graph analysis. For example, how “predicting missing ones of the numerical attributes” is addressing deficiency? Moreover, the instant claim 1 is recited at high level without specific features. As mentioned previously, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues on page 11 Remarks filed on 09/05/2022 that Duran01 and Duran02, alone or in combination, fail to disclose or suggest the foregoing features of independent claim 1. ..  Detailed Action, pg. 10. However, it is respectfully submitted that Duran0l also fails to disclose learning knowledge graph embeddings based on a number of numerical attribute prediction losses, let alone learning knowledge graph embeddings based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses as recited in claim 1. …  Duran01, pg. 2. Duran01 thus does not contemplate jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses, as neither numerical attribute predictions nor numerical attribute prediction losses are contemplated in the cross-entropy losses Duran0l describes using to train machine leaning models. … It is further respectfully submitted that Duran02 fails to cure the deficiencies of Duran01. Specifically, Duran02 does not even contemplate a framework for learning numerical knowledge graph embeddings, let alone executing a numerical attribute propagation algorithm to predict missing numerical attributes. Instead, the propagation algorithm of Duran02 "supports arbitrary label types such as node identities, text, [and] movie genres," thereby providing an advantage over other machine learning frameworks in "its ability to learn label type representations and to combine these label type representations in a joint vertex embedding." Duran02, pg. 9. Like Duran01, Duran02 contemplates determining node relationships and link predictions, but does not contemplate missing numerical attributes, let alone predicting missing numerical attributes in a knowledge graph. …
Examiner respectfully disagree with applicant’s arguments because of the following reasons. Firstly, Duran01 discloses “learning knowledge graph embeddings based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses;” on page 2-3. In light of applicant’s specification [0045-0046], examiner interpreted “jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses” as optimizing loss/cost function(s). It is known in the art that “Softmax is continuously differentiable function. This makes it possible to calculate the derivative of the loss function with respect to every weight in the neural network. This property allows the model to adjust the weights accordingly to minimize the loss function (model output close to the true values).” Therefore, examiner considers the section of KBLRN: Learning End-To-End Joint Representations for Knowledge Bases (e.g. equations 1-2) and Fig. 2 (softmax and categorical cross-entropy loos) of Durna01 are correspond to “learning knowledge graph embeddings based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses;” The numerical features of Duran01 correspond to the number of numerical attribute prediction. 
Moreover, section 3 page 2-5 of Duran02 was cited to teach “executing a numerical attribute propagation algorithm using an adjacency matrix of the knowledge graph and numerical values of labeled nodes of the knowledge graph to predict missing ones of the numerical attributes. Examiner considered Fig. 2 of Duran02 correspond to labeled nodes of the knowledge graph.  Examiner interpreted adjacency matrix as “neighboring vertices” and numerical values or attributes as “parameter”.


(page 3)

    PNG
    media_image1.png
    698
    796
    media_image1.png
    Greyscale

In particular, page 4 of Duran02 teaches “predict missing ones of the numerical attributes”.

    PNG
    media_image2.png
    117
    958
    media_image2.png
    Greyscale

Also, the Abstract and Introduction of Duran02 disclose the background of “learning graph representations with embedding propagation embeddings” 
For clarification, additional explanations are added into current rejection. In summary, applicant’s arguments are not persuasive and 103 rejection is maintained.
Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites 
learning knowledge graph embeddings based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses; (math concept)
executing a numerical attribute propagation algorithm using an adjacency matrix of the knowledge graph and numerical values of labeled nodes of the knowledge graph to predict missing ones of the numerical attributes. (math concept)
The claimed concept is a method of learning numerical attributes in a knowledge graph based on mathematic relationship directed to “Mathematical Concepts” grouping. Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The claim recites additional elements such as “executing step”. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [89] Fig. 4 for generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein the numerical attribute propagation algorithm comprises: computing a transition matrix T by row-wise normalizing the adjacency matrix; using the transition matrix T to iteratively propagate the numerical values across the knowledge graph until a stopping criterion is reached.  (math concept)

Claim 3. The method of claim 1, wherein the numerical attribute propagation algorithm comprises solving:             
                
                    
                        
                            
                                n
                            
                            ^
                        
                    
                    
                        
                            
                                Q
                            
                            
                                a
                            
                        
                    
                    
                        a
                    
                
                =
                
                    
                        
                            
                                I
                                +
                                
                                    
                                        T
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                a
                                            
                                        
                                        
                                            
                                                Q
                                            
                                            
                                                a
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        -
                        1
                    
                
                
                    
                        T
                    
                    
                        
                            
                                Q
                            
                            
                                a
                            
                        
                        
                            
                                ε
                            
                            
                                a
                            
                        
                    
                
                
                    
                        n
                    
                    
                        
                            
                                ε
                            
                            
                                a
                            
                        
                    
                    
                        a
                    
                
            
        
wherein a is a numerical attribute of the knowledge graph,             
                
                    
                        ε
                    
                    
                        a
                    
                
            
         is a set of entities of the knowledge graph with known values for the numerical attribute a,             
                
                    
                        Q
                    
                    
                        a
                    
                
            
         is a set of entities of the knowledge graph with missing values for the numerical attribute a,             
                
                    
                        
                            
                                n
                            
                            ^
                        
                    
                    
                        
                            
                                Q
                            
                            
                                a
                            
                        
                    
                    
                        a
                    
                
            
         is a vector that contains all predicted values of the numerical attribute a for unlabeled nodes of the knowledge graph,             
                I
            
         is an identity matrix,             
                
                    
                        T
                    
                    
                        
                            
                                Q
                            
                            
                                a
                            
                        
                        
                            
                                Q
                            
                            
                                a
                            
                        
                    
                
            
         and             
                
                    
                        T
                    
                    
                        
                            
                                Q
                            
                            
                                a
                            
                        
                        
                            
                                ε
                            
                            
                                a
                            
                        
                    
                
            
         are sub-matrices of a transition matrix T, which is computed by row-wise normalizing the adjacency matrix, and             
                
                    
                        n
                    
                    
                        
                            
                                ε
                            
                            
                                a
                            
                        
                    
                    
                        a
                    
                
            
         is a vector that contains all values of the numerical attribute a for the labeled nodes.  (math concept)

Claim 4. The method of claim 1, Page 23 of 26Attorney Docket No. 816791(Client Ref. NLE-910-18-US) wherein the numerical attribute propagation algorithm is executed for each of the missing numerical attributes being predicted; wherein for each of the missing numerical attributes a k-nearest neighbor (kNN) graph is calculated using the learned knowledge graph embeddings, the kNN graph for each of the missing numerical attributes being characterized by the adjacency matrix of the corresponding one of the missing numerical attributes, and wherein edge weights of the adjacency matrix are computed by applying a similarity metric.  (math concept)

Claim 5. The method of claim 4, wherein the kNN graph is constructed based on Euclidian distance.  (math concept)

Claim 6. The method of claim 4, wherein the learned knowledge graph embeddings comprises learned knowledge graph embeddings of the labeled nodes and learned knowledge graph embeddings of unlabeled nodes of the knowledge graph.  (math concept)

Claim 7. The method of claim 4, wherein the similarity metric is a radial basis function kernel.  (math concept)

Claim 8. The method of claim 1, wherein the knowledge graph has entities containing the numerical attributes.  (math concept)

Claim 9. The method of claim 4, the method further comprising tuning a hyper-parameter of the kNN graph.  (math concept)

Claim 10. The method of claim 4, wherein the method comprises tuning a hyper-parameter of the similarity metric.  (math concept)

Claim 11. The method of claim 1, wherein the numerical attribute propagation algorithm is an adapted label propagation algorithm, adapted for predicting the numerical attributes in the knowledge graph.  (math concept)

Claim 12. The method of claim 11, wherein the adapted label propagation algorithm has been adapted to propagate the numerical information across the knowledge graph instead of propagating class label information.  (math concept)

Claim 13. The method of claim 1, wherein the learning the knowledge graph embeddings operation comprises using a regression model.  (math concept)

Claim 14. The method of claim 1, wherein the jointly minimizing the knowledge graph loss and the numerical attribute prediction losses comprises using a loss function L, wherein the loss function L is:             
                L
                =
                
                    
                        L
                    
                    
                        K
                        G
                    
                
                +
                
                    
                        ∑
                        
                            a
                            ∈
                            A
                        
                    
                    
                        
                            
                                ∑
                                
                                    e
                                    ∈
                                    
                                        
                                            ε
                                        
                                        
                                            a
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        e
                                                    
                                                    
                                                        T
                                                    
                                                
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        a
                                                    
                                                
                                                +
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        a
                                                    
                                                
                                                -
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        e
                                                    
                                                    
                                                        a
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        λ
                                    
                                    
                                        a
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        a
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        
wherein             
                
                    
                        L
                    
                    
                        K
                        G
                    
                
            
         is a loss function of the knowledge graph, a is numerical attribute of a set of numerical attributes A of the knowledge graph, e is an entity of a set of entities             
                
                    
                        ε
                    
                    
                        a
                    
                
            
         of the knowledge graph with known values for the numerical attribute a,             
                
                    
                        e
                    
                    
                        T
                    
                
                
                    
                        w
                    
                    
                        a
                    
                
                +
                
                    
                        b
                    
                    
                        a
                    
                
            
         is a regression function for the numerical attribute a,             
                
                    
                        λ
                    
                    
                        a
                    
                
            
         is a regularization hyper-parameter,             
                
                    
                        w
                    
                    
                        a
                    
                
            
         is a weight vector, and             
                
                    
                        b
                    
                    
                        a
                    
                
            
         is a bias term.  (math concept)

Claim 16 (New): The method of claim 1, comprising outputting an updated knowledge graph with predicted numerical attributes corresponding to the missing ones of the numerical attributes.  (insignificant activity output data)

Claim 17 (New): The method of claim 16, comprising making a prediction in a machine learning task using the updated knowledge graph. (mental process and math concept)
Claim 18 (New): The method of claim 1, comprising training a machine learning model to predict missing numerical attributes of a subsequent knowledge graph.  (mental process and math concept)

Same conclusion for independent claim 15 and 19. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-19 are not patent eligible.


Examiner Recommendation
Examiner found examples of practical application of the instant application in specification [0064-0071]. Applicant is encouraged to contact examiner for further discussion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8 11-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Duran et al (NPL: KBLRN: End-to-End learning of knowledge base representations with latent, relational and numerical features, September 2017), hereinafter Duran01, in view of Garcia-Duran et al (NPL: Learning graph representations with embedding propagation, October 2017), herein after Duran02.

Claim 1. A method for learning numerical attributes in a knowledge graph, the method comprising: 
Duran01 discloses learning knowledge graph embeddings based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses; 
Duran01: (page 2-3) 

    PNG
    media_image3.png
    262
    480
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    111
    481
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    454
    487
    media_image5.png
    Greyscale
 
In light of applicant’s specification [0045-0046], examiner interpreted “jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses” as optimizing loss/cost function(s). It is known in the art that “Softmax is continuously differentiable function. This makes it possible to calculate the derivative of the loss function with respect to every weight in the neural network. This property allows the model to adjust the weights accordingly to minimize the loss function (model output close to the true values).” Therefore, examiner considers the section of KBLRN: Learning End-To-End Joint Representations for Knowledge Bases (e.g. equations 1-2) and Fig. 2 (softmax and categorical cross-entropy loos) of Durna01 are correspond to “learning knowledge graph embeddings based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses;” The numerical features of Duran01 correspond to the number of numerical attribute prediction. 

Duran01 does not appear to explicitly disclose a numerical attribute propagation algorithm.

However, Duran02 discloses executing a numerical attribute propagation algorithm using an adjacency matrix of the knowledge graph and numerical values of labeled nodes of the knowledge graph to predict missing ones of the numerical attributes on (page 2-5)
Examiner considered Fig. 2 of Duran02 correspond to labeled nodes of the knowledge graph.  Examiner interpreted adjacency matrix as “neighboring vertices” and numerical values or attributes as “parameter”.

    PNG
    media_image6.png
    431
    995
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    609
    991
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    114
    993
    media_image8.png
    Greyscale

Page 4 of Duran02 teaches “predict missing ones of the numerical attributes”.

    PNG
    media_image2.png
    117
    958
    media_image2.png
    Greyscale

Duran01 and Duran02 are analogous art because they are from the “same field of endeavor” machine learning framework.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duran01 and Duran02 before him or her, to modify the Knowledge base learning framework of Duran01 to include the embedding propagation feature of Duran02 because this combination improve the performance of the learning framework.
The suggestion/motivation for doing so would have been Duran02 (page 9) 
    PNG
    media_image9.png
    181
    800
    media_image9.png
    Greyscale

Therefore, it would have been obvious to combine Duran01 and Duran02 to obtain the invention as specified in the instant claim(s).

Claim 8. The method of claim 1, Duran01 discloses wherein the knowledge graph has entities containing the numerical attributes.  
Duran01: (page 2) 

    PNG
    media_image10.png
    668
    488
    media_image10.png
    Greyscale


Claim 11. The method of claim 1, Duran02 discloses wherein the numerical attribute propagation algorithm is an adapted label propagation algorithm, adapted for predicting the numerical attributes in the knowledge graph.  
Duran02: (page 2-5)

    PNG
    media_image6.png
    431
    995
    media_image6.png
    Greyscale


Claim 12. The method of claim 11, Duran02 discloses wherein the adapted label propagation algorithm has been adapted to propagate the numerical information across the knowledge graph instead of propagating class label information.  
Duran02: (page 2-5)

    PNG
    media_image11.png
    685
    995
    media_image11.png
    Greyscale


Claim 13. The method of claim 1, Duran02 discloses wherein the learning the knowledge graph embeddings operation comprises using a regression model.  
Duran02: (page 7) 
    PNG
    media_image12.png
    184
    797
    media_image12.png
    Greyscale


Regarding Claim 15, the same ground of rejection is made as discussed above (claim 1 and 13) for substantially similar rationale. 
In addition, Claim 15 recites “the system comprising a processor and memory,”.
Duran01 discloses the system comprising a processor and memory, on (page 5) “All experiments were run on commodity hardware with 128GB RAM, a single 2.8 GHz CPU, and a TitanX GPU.”
Claim 18 (New): The method of claim 1, comprising training a machine learning model to predict missing numerical attributes of a subsequent knowledge graph.  
Duran02: (page 9 Conclusion)

    PNG
    media_image13.png
    175
    794
    media_image13.png
    Greyscale


Allowable Subject Matter
Claims 2-7, 9-10, 14, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:
Garcia-Duran et al (NPL: KBLRN: End-to-End learning of knowledge bse representations with latent, relational and numerical features, September 2017) teaches a framework for end-to-end learning of knowledge base representations from latent, relational, and numerical features.
Garcia-Duran et al (NPL: Learning graph representations with embedding propagation, October 2017) teaches a Embedding Propagation (EP), an unsupervised learning framework for graph-structured data. EP learns vector representations of graphs by passing two types of messages between neighboring nodes. Forward messages consist of label representations such as representations of words and other attributes associated with the nodes. Backward messages consist of gradients that result from aggregating the label representations and applying a reconstruction loss. Node representations are finally computed from the representation of their labels.
Patra et al (US 2020/0142957 A1) teaches a method of using property graphs to model the latent relationships in graphs and capture linked information (i.e., entity relationships) that other data models fail to capture. In any property graph, the nodes (i.e., entities) and the edges (i.e, linked relationship between entities) are associated with some properties.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 2, 19. “computing a transition matrix T by row-wise normalizing the adjacency matrix;”
Claim 3. “wherein the numerical attribute propagation algorithm comprises solving:                         
                            
                                
                                    
                                        
                                            n
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    a
                                
                            
                            =
                            
                                
                                    
                                        
                                            I
                                            +
                                            
                                                
                                                    T
                                                
                                                
                                                    
                                                        
                                                            Q
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    
                                                        
                                                            Q
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    T
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            ε
                                        
                                        
                                            a
                                        
                                    
                                
                            
                            
                                
                                    n
                                
                                
                                    
                                        
                                            ε
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    a
                                
                            
                        
                    
wherein a is a numerical attribute of the knowledge graph,                         
                            
                                
                                    ε
                                
                                
                                    a
                                
                            
                        
                     is a set of entities of the knowledge graph with known values for the numerical attribute a,                         
                            
                                
                                    Q
                                
                                
                                    a
                                
                            
                        
                     is a set of entities of the knowledge graph with missing values for the numerical attribute a,                         
                            
                                
                                    
                                        
                                            n
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    a
                                
                            
                        
                     is a vector that contains all predicted values of the numerical attribute a for unlabeled nodes of the knowledge graph,                         
                            I
                        
                     is an identity matrix,                         
                            
                                
                                    T
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            Q
                                        
                                        
                                            a
                                        
                                    
                                
                            
                        
                     and                         
                            
                                
                                    T
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            ε
                                        
                                        
                                            a
                                        
                                    
                                
                            
                        
                     are sub-matrices of a transition matrix T, which is computed by row-wise normalizing the adjacency matrix, and                         
                            
                                
                                    n
                                
                                
                                    
                                        
                                            ε
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    a
                                
                            
                        
                     is a vector that contains all values of the numerical attribute a for the labeled nodes.”
Claim 4. “wherein the numerical attribute propagation algorithm is executed for each of the missing numerical attributes being predicted; wherein for each of the missing numerical attributes a k-nearest neighbor (kNN) graph is calculated using the learned knowledge graph embeddings, the kNN graph for each of the missing numerical attributes being characterized by the adjacency matrix of the corresponding one of the missing numerical attributes, and wherein edge weights of the adjacency matrix are computed by applying a similarity metric.”
Claim 14. “wherein the jointly minimizing the knowledge graph loss and the numerical attribute prediction losses comprises using a loss function L, wherein the loss function L is:                         
                            L
                            =
                            
                                
                                    L
                                
                                
                                    K
                                    G
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        a
                                        ∈
                                        A
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                e
                                                ∈
                                                
                                                    
                                                        ε
                                                    
                                                    
                                                        a
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    e
                                                                
                                                                
                                                                    T
                                                                
                                                            
                                                            
                                                                
                                                                    w
                                                                
                                                                
                                                                    a
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    b
                                                                
                                                                
                                                                    a
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    e
                                                                
                                                                
                                                                    a
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    λ
                                                
                                                
                                                    a
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    w
                                                                
                                                                
                                                                    a
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein                         
                            
                                
                                    L
                                
                                
                                    K
                                    G
                                
                            
                        
                     is a loss function of the knowledge graph, a is numerical attribute of a set of numerical attributes A of the knowledge graph, e is an entity of a set of entities                         
                            
                                
                                    ε
                                
                                
                                    a
                                
                            
                        
                     of the knowledge graph with known values for the numerical attribute a,                         
                            
                                
                                    e
                                
                                
                                    T
                                
                            
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            +
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                        
                     is a regression function for the numerical attribute a,                         
                            
                                
                                    λ
                                
                                
                                    a
                                
                            
                        
                     is a regularization hyper-parameter,                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                        
                     is a weight vector, and                         
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                        
                     is a bias term.”
Claim 16. “an updated knowledge graph with predicted numerical attributes corresponding to the missing ones of the numerical attributes.”

in combination with the remaining elements and features of the claimed invention. The dependent claims would be allowable for at least their dependence on independent claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148